Citation Nr: 1756267	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  07-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine, status post L5-S1 spinal fusion, with chronic low back pain. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to June 1985 and from November 1986 to February 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a Board hearing at the Boston, Massachusetts, RO in March 2009. The case remanded by the Board in March 2010 and in November 2016 for further development of the evidence.  

This appeal was processed using the Legacy Content Manager and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDING OF FACT

The Veteran's low back disability disorder has been manifested by incapacitating episodes having a total of 6 weeks during the last 12 months; unfavorable ankylosis has not been shown.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 60 percent, but no higher, for degenerative joint disease of the lumbar spine, status post L5-S1 spinal fusion, with chronic low back pain, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.49, 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
 
In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements/testimony from the Veteran.  

VA examined the Veteran in July 2010, August 2010, December 2011 and January 2017 for compensation purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Stefl v. Nicholson,  21 Vet. App. 303, 312 (2007).  The Veteran objected to the adequacy of the examinations of July 2010, August 2010 and December 2011.   The Board found the December 2011 examination inadequate and ordered another VA examination for the Veteran.  The Board finds the July 2010,  August 2010 and January 2017 examinations adequate.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The available records and medical evidence have been obtained in order to make an adequate determination of this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

It appears that the examinations did not address all the factors noted in the recent decision in Correia v. McDonald, 28 Vet. App (2016).  However the Veteran has been assigned a higher rating herein based on incapacitating episodes.  Unfavorable ankylosis of the entire spine, required for the next higher rating, has not been demonstrated.  Therefore, a remand for the purpose of obtaining further range of motion testing, consistent with Correia v. McDonald, would serve no useful purpose.  The duty to assist has been met.  

The Board finds the RO has complied with prior Remand directives. 

Increased Rating for the Veteran's the Lumbar Spine Disability

The Veteran's lumber spine disability has been assigned a 40 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Veteran filed an increased rating claim for his service-connected lumbar spine disability in September 2005.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his lumbar spine disability has been more severe than at others, and rate it accordingly. 

The evidence of the record shows that the Veteran has been diagnosed with intervertebral disc syndrome (IVDS).  (He is also separately service connected for bilateral lower extremity radiculopathy.)  IVDS can be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation .

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 40 percent rating requires evidence forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a , Diagnostic Code 5243.

In this case the January 2017 VA examination reflects that the Veteran has IVDS.  The most recent VA examination indicates the Veteran reported back pain and was no longer prescribed morphine/oxycodone due to memory loss and an inability to sleep during flare-ups.  He had a reduced range of motion on weight bearing, significantly reduced functional ability due to pain, fatigue and lack of endurance, and bilateral lower extremity radiculopathy.  The examiner noted that the Veteran had episodes of acute signs and symptoms due to IVDS that required bed rest having a duration of at least 6 weeks in the course of a year.  Resolving reasonable doubt in favor of the Veteran a 60 percent rating is warranted for his low back disability based on his incapacitating episodes.  The Board notes that 60 percent is the highest that can be awarded based on incapacitating episodes.  The Board also notes that a rating in excess of 60 percent under the General Rating Formula for Diseases and Injuries of the Spine requires unfavorable ankylosis of the entire spine.  The evidence does not show ankylosis.  All examinations have shown that the Veteran retains spinal motion, though reduced.  Consequently, a rating in excess of 60 percent is not warranted under the General Rating Formula. 


ORDER

A rating of 60 percent, but no higher, for degenerative joint disease of the lumber spine, status post L5-S1 spinal fusion, with chronic low back pain, is granted, subject to controlling regulations applicable to the payment of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


